DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 06/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 12, the claim requires a composite to have a shielding efficiency of at least about 65%; however, the claim does not specify what type of shielding.  Applicant’s specification refers to radiation shielding, but it is unclear which type of radiation, what band of EM (if this is the case) or particle type is intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PN 9709713).
With regards to claim 1, Chen teaches a method of preparing a nanocomposite comprising preparing a mixture of resin such as an epoxy thermoset and a predetermined concentration of filler such as nanotubes such 
With regards to claim 2, Chen teaches using an epoxy (col 8 ln 8-19).
With regards to claim 3, Chen teaches using carbon nanotubes (col 8 ln 8-19).
With regards to claim 4, Chen teaches using the same defined mixture for each layer (Fig. 3B-3E).
With regards to claim 5, Chen teaches changing the composition or size of the nanotubes in each layer (col 13 ln 10-18).
With regards to claims 6 and 7, Chen teaches that the composition can be varied for each layer to achieve a desired construction (col 13 ln 10-18) and that the degree of filler is a result effective variable on the thermoset controlling for example shrinkage (col 12 ln 40-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a composition of more than 10% by wt or between 2-10% by wt through routine experimentation of the result effective variable of nanotube composition established in Chen.
With regards to claim 8, Chen does not explicitly teach repeating the process until the nanocomposite has a thickness of at least about 1 centimeter; however, Chen teaches that each layer formed has a thickness range of 1-5 millimeters (col 5 ln 32-36) and that the process is repeated any number of times until a desired thickness of the final part is formed (col 5 ln 37-42, col 9 ln 20-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form a composite of at least about 1 centimeter thick as desired through routine design choice and simply repeating the layer formation as desired as taught by Chen.  Chen teaches that the process can be repeated until a desired thickness is reached presenting a reasonable expectation of 
With regards to claims 9-11, Chen teaches a method of manufacturing a nanocomposite performing the same steps recited in claim 1 using the same materials as applicant of an epoxy and carbon nanotubes.  While Chen does not explicitly say that forming the composite using the same method as claimed from the same materials as claimed has the claimed improvement, Chen teaches performing the same method with the same materials as applicant and would therefor inherently have the claimed improvement resulting from performing the claimed method.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
With regards to claims 13 and 14, Chen teaches forming the mixture using only the nanotubes, the epoxy and a solvent (col 9 ln 6-13).  While Chen teaches that a functionalizer is an optional additive to the material (col 13 ln 10-18) it is not positively required.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (NPL – Properties of B4C-PbO-Al(OH)3-epoxy nanocomposite prepared by ultrasonic dispersion approach for high temperature neutron shields) in view of Chen (PN 9709713).
With regards to claim 1, Lee teaches a method of preparing a nanocomposite (Abstract) comprising preparing a completely dispersed mixture of nanoparticles within a thermosetting polymer or epoxy resin (Abstract, 1.1, 2.1) and forming a nanocomposite of at least about 0.5 centimeters in thickness (2.3, test samples of cubes dimensioned 15x15x3 cm) in order to provide a shielding nanocomposite.  Lee teaches forming the nanocomposite by preparing the dispersion and casting the mixture in an appropriately shaped mold (Fig. 1).  Lee does not teach depositing a layer, curing the layer, and repeating to build up the nanocomposite.
In a similar field of endeavor, Chen teaches a method for forming nanocomposites.  Chen teaches a method of preparing a nanocomposite comprising preparing a mixture of resin such as an epoxy thermoset and a predetermined concentration of filler such as nanotubes such that it is a uniform dispersion which is interpreted to read upon a homogeneous distribution (Fig. 3B, col 8 ln 8-38, col 9 ln 6-13, col 10 ln 7-14, claim 5), depositing a layer comprising the uniformly dispersed resin mixture (Fig. 3C), and curing the layer (col 9 ln 14-19, interpreted to read upon curing the layer until it reaches its gel point) thereby providing a cured layer having a homogenous distribution of for example 
With regards to claim 2, Lee teaches using epoxy (2.1).
With regards to claim 3, Lee teaches using boron carbide nanoparticles (Abstract, 1.1)
With regards to claims 4 and 5, Lee teaches using a given particle content for the samples overall; however, as discussed in Chen an advantage to the layer based approach is the ability to tailor the composition of each layer to provide desired characteristics including changing the composition of each layer.  It would have been obvious to one of ordinary skill in the art at the time the 
With regards to claims 6 and 7, Lee teaches using 5, 10 or 20 wt% boron nanoparticles (Fig. 8b).
With regards to claim 8, Lee teaches forming a sample of 15x15x3 cm (2.3).
With regards to claims 9-11, Lee in view of Chen teaches a method of manufacturing a nanocomposite performing the same steps recited in claim 1 using the same materials as applicant of an epoxy and carbon nanotubes.  While Lee and Chen do not explicitly say that forming the composite using the same method as claimed from the same materials as claimed has the claimed improvement, Lee in view of Chen teaches performing the same method with the same materials as applicant and would therefor inherently have the claimed improvement resulting from performing the claimed method.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 
With regards to claim 12, Lee teaches that shielding efficiency of the nanocomposite when at least 0.5 cm thick would be greater than 65% (Fig. 8b).
With regards to claims 13 and 14, Lee teaches using only ultrasonication to achieve dispersion (2.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GALEN H HAUTH/Primary Examiner, Art Unit 1742